DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks on p. 7 and amendments with respect to the objection to the abstract and claim 24 have been fully considered.  The amended abstract is accepted and entered and the amendment to claim 24 resolves the previously noted issue.  All previously indicated objections are withdrawn.
Applicant’s remarks on p. 7 with respect to the limitations invoking 35 U.S.C. 112(f) have been fully considered.  Applicant submits that the claims have been “amended for better clarity” (p. 7).  The claimed “stiffening member” still presently invokes 35 U.S.C. 112(f) because the term “member” is a substitute for the term “means” and it is coupled with functional limitations, “to adjust the pressure axially applied to the compressible elongate member and thereby change the stiffness of the elongate member [...].”  Further, the claimed “stiffening member” is not modified by sufficient structure in the claim and as the modifier “stiffening” is functional in nature.  
Since the claims still incorporate the “stiffening mechanism” which invokes 35 U.S.C. 112(f) for the reasons established previously and elaborated above and because this limitation is not provided with the requisite corresponding disclosed structure in the specification, as detailed on pp. 7 and 9 of the prior Office Action, the rejections under both 35 U.S.C. 112(a) and 35 U.S.C. 112(b) are maintained as appropriate.
1
Similar to what is noted above with respect to the original “stiffness modulator” and instant “stiffness controller,” the original “biasing member” is corresponded to the “movable member” now set forth in claims 8-10, as this amended language also is not original to the disclosure.
Applicant’s remarks with respect to the prior art rejection in view of Belson on pp. 7-8 have been fully considered but they are not persuasive and/or are moot in view of new grounds of rejection.  Applicant submits that Belson “lacks the mechanical stiffening features” (remarks, p. 7) without corresponding this assessment with any specific language of the claims.  Applicant’s statements on pp. 7-8 that varying the stiffness in Belson is “limited to a rudimentary electrode structure [...] for delivering an electric potential across the specialized material” and that “Belson does not consider a physical structure that mechanically adjusts for desired flexibility” are contradictory in nature, because even the alleged “rudimentary electrode structure” is in fact “a physical structure.”  Additionally, since applicant’s disclosure does not provide corresponding structure for the “stiffening mechanism” claimed, the alleged “rudimentary electrode structure” of Belson is encompassed by the language, given a broadest 

Claim Objections
Claims 1-17 are objected to for inconsistent use of claim language.  Claim 1 introduces a compressible elongate member and later refers to “the elongate member” in the second clause and in dependent claims 4, 11, 12, 13, 14 and 17.  Appropriate correction to consistently recite each limitation is required.
Claims 22, 23 recites a “stiffness mechanism” which is understood to be intended as the “stiffening mechanism” introduced in the parent claim.  Appropriate correction is required.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Examiners are to apply 35 U.S.C. 112(f) to a claim limitation if it meets the following 3-prong analysis from MPEP § 2181:

(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and

(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

This application includes one or more claim limitations that do not use the word 'means', but are nonetheless interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function.  Further, the generic placeholder is not preceded by a structural modifier.  The following claim limitations, "stiffening mechanism” in claims 1, 18 and those depending therefrom, “stiffness controller” in claim 4 and any depending therefrom, “movable member” in claim 8 and any depending therefrom, “sensing element” in claim 14 and dependents thereof which do not introduce a structural modifier, have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) because they meet the three prongs identified above.2, 3, 4
Since the claim limitations invoke 35 U.S.C. 112(f) or 112, sixth paragraph (pre-AIA ), claims 1-24 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function and any equivalents thereof, except where otherwise noted where a dependent claim modifies a means by structure.
A review of the specification shows that the following appear to be the corresponding structure described for the 35 U.S.C. 112(f) limitations: the “stiffening mechanism” is described 
If applicant does not wish to have the claim limitation(s) treated under 35 U.S.C. 112(f) or 112, sixth paragraph (pre-AIA ), applicant may amend the claim(s) so that it will clearly not invoke 112(f) or 112, sixth paragraph (pre-AIA ), or present a sufficient showing that the claim recites structure, material, or acts for performing the claimed function(s) to preclude application of 112(f) or 112, sixth paragraph (pre-AIA ).
            For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA , the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites “a compressible elongate member having a stiffness that varies in response to a pressure axially applied to the compressible elongate member” and “a stiffening mechanism coupled to the compressible elongate member” which is “configured to adjust the pressure axially applied to the compressible elongate member and thereby change the stiffness of the elongate member [...].”  Claim 18 recites “chang[ing] the stiffness of an elongate member [...] by adapting a pressure axially applied to the elongate member” and “adjusting a flexibility of the elongate device by adapting the pressure axially applied to the elongate member by the stiffening mechanism.” 
First, the application of the compressive axial force or pressure is nowhere attributed to the disclosed compressible elongate member 204, as recited in claim 1.  Rather, the application of an axial force or pressure is only attributed to intermediate member 248, as in [0044], and/or the resilient mechanism 234, as in [0045], and/or applied by a user on biasing member 230, as in [0046].5  There is no disclosure of varying the “stiffness” of the compressible elongate 204 by application of a axial force or pressure.  While [0005] attributes the change in stiffness of the elongate member to the stiffening mechanism, and [0029] and [0052] disclose “varying flexibility/stiffness” of elongate member 204 or  increasing “the stiffness of the compressible elongate member 204,” respectively, these disclosures do not attribute to the change to application of the axial force or pressure, as required by independent claims 1 and 18.  Since the claim attributes the function to a structure in a manner which is inconsistent with the specification and/or more specifically than originally contemplated, the limitation introduces new matter.
Claim 8 recites a “movable member coupled to the filar.”  The filar is disclosed in [0032] and is not specifically linked with anything which is understood to correspond to the claimed “movable member.”  As such, this feature introduces new matter.
Claim 10 sets forth that the movable member (corresponded to the originally claimed “biasing member”) is “operable to translate axially and to rotate within the stiffening mechanism.”  However, the original disclosure does not support this arrangement and instead discloses that the biasing/movable member is operable to translate axially and to rotate within the stiffness modulator 206 in [0006], but the “stiffness modulator” is distinct from the “stiffening mechanism” as originally claimed and disclosed.  For this reason, claim 10 introduces new matter.
Claims 20 and 21 set forth that increasing flexibility of the elongate device is accomplished by reducing tension on at least one filar and that decreasing the flexibility is accomplished by increasing the tension on at least one filar.  These features were not originally contemplated by applicant as of the time of filing and introduce new matter.

Neither the “stiffness controller” of claim 4 (corresponding to the originally disclosed “stiffness modulator” nor the “movable member” of claims 8-10 (corresponding to the originally disclosed biasing member), which invoke 35 U.S.C. 112(f), are disclosed with corresponding structure in the specification.  Therefore applicant has not demonstrated possession of the structure(s) intended for use in accomplishing the claimed functions.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.
Claims 1, 18 and those depending therefrom incorporate a “stiffening mechanism” which invokes 35 U.S.C. 112(f) in accordance with the analysis set forth above.  The “stiffening mechanism” is described in terms of a series of other mechanisms or members which do not represent sufficiently definite structure, such as the stiffness modulator 206 and tensioning members 208, as in [0034].  Since the specification does not include complete disclosure of the structure(s) applicant intends to use to accomplish the functions associated with the “stiffening mechanism,” it is unclear what structure(s) applicant intends to use to accomplish the claimed functions and the limitation is indefinite.
Neither the “stiffness controller” of claim 4 (corresponding to the originally disclosed “stiffness modulator” nor the “movable member” of claims 8-10 (corresponding to the originally disclosed biasing member), which invoke 35 U.S.C. 112(f), are disclosed with corresponding structure in the specification.  It is therefore unclear what structure(s) applicant intends to use to accomplish the claimed functions.
Claim 2 sets forth “the neutral position” which lacks antecedent basis.  Additionally, it is unclear what applicant intends by a neutral position of the compressible elongate member in either the claim itself or the specification.  For this reason, the concept of “the neutral position” is indefinite.
The phrase “substantially maintain” in claim 2 is relative and renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a 
Claim 4 sets forth “the compressive pressure” which lacks antecedent basis.  It is unclear if applicant intends the pressure which is axially applied, as set forth in parent claim 1, or if applicant intends to introduce a new pressure.  For at least this reason, the claim is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 11, 12, 13, 14, 15, 16, 17, 18, 19, 24 are rejected as being anticipated by Barrish et al. (US 2016/0279388).
Barrish discloses an elongate catheter devices adapted for insertion into a body lumen and an associated method including positioning a compressible elongate member 38 of at least Figs. 2-5 inclusive of compressible inflation balloon array 32 comprised of individual balloons 36, as in [0193].  The system is provided with a stiffening mechanism in the form of fluid supply system (Fig. 5) delivering fluid to fluid pressure lines within the balloons which are controlled to apply an axial force by increasing or decreasing pressure within the balloons to control the lateral stiffness of the compressible elongate member 38, as in [0025], [0191].  See also [0096], in which “varying the inflation pressures of the opposed balloons can controllably and locally modulate the stiffness of the elongate body.”  The balloon pressure is controlled to flex the 
Regarding claim 2, as best understood in view of indefinite limitations, the device is configured to apply first and second lateral stiffnesses and is configured to maintain a straight configuration, as in [0025], which is interpreted as the claimed “neutral position.”  The disclosure implies that the first and second lateral stiffnesses are not equal; therefore one is reduced relative to the other, as relevant to claims 11 and 12.
Regarding claims 3, 14, 15, 16 and 19, the device includes a working lumen through which Barrish et al. contemplate advancing an intravascular ultrasound imaging system and a variety of sensors, as in [0182].
Regarding claim 13, the pressurization system (stiffening mechanism) of Barrish et al. is necessarily configured to maintain stiffness at predetermined values, given that they contemplate controlled pressures being in the range of 3 atm. to 40 atm., for example, as in [0087].  Each 
Regarding claim 24, Barrish et al. contemplate maintaining the stiffness with features to maintain a constant fluid inflation pressure, as in [0087].  See also “maintain[ing] an axial compressive force” in [0078], which will function to keep the stiffness of the catheter constant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 5, 6, 7, 8, 9, 10, 20, 21, 22, 23 are rejected as being unpatentable over Barrish et al. in view of Tanner et al. (US 2003/0163085).
Regarding claims 4 and 5, Barrish et al. disclose all features of the invention as substantially claimed, as detailed above, but is not specific to providing the articulating control 
Regarding claim 6, Tanner further teaches a locking mechanism associated with the articulation control mechanism which is a spring-loaded assembly, as in [0032].  It would have been obvious to further incorporate the locking spring mechanism in order to provide articulating control by mechanical controls on the handle of the medical device, as impliedly conveyed in the cited passage.
Regarding claim 7, while the filament is not disclosed to pass through the spring, since the spring is structurally embodied as a winding around empty space, it would have been obvious to those skilled to arrange the filament through the spring void in order to create a more compact device, for example.
Regarding claims 8 and 9, a movable member is provided in the form of an activation button and gear mechanism which is coupled for control of the spring and filament to effect articulation of the catheter tip, as in [0032], [0059].  It further would have been obvious to 
Regarding claim 10, the cited movable member in the form of an activation button and gear mechanism translates both axially by depressing the button and rotationally as the cited gears necessarily operate through rotary movement.
Regarding claims 20 and 21, Barrish includes all features of the invention as substantially claimed, as detailed above, but does not disclose the relationship between tension on a filar and flexing of the articulating catheter.  However, in the same field of elongate treatment devices having articulating control, Tanner et al. teach that the articulating control mechanism may comprise a flexible filament, corresponding to the claimed filar, which is embedded within the lumen of the catheter and accommodates adjustment of the catheter tip during a surgical procedure, as in [0030], [0041].  See also [0057] for details of filament structure.  The filament is provided with a “stiffness controller” in the form of a knob pair and geared shaft, as in [0057].  The pulling action on the filament increases tension and thus decreases flexibility.  Releasing the filament decreases tension and increases flexibility.  See [0057].  It would have been obvious to those skilled to incorporate the internal filament and controller in order to “adjust the position of the catheter tip during a surgical procedure,” as taught by Tanner in [0030].
Regarding claims 22 and 23, Tanner further teaches a locking mechanism associated with the articulation control mechanism which is a spring-loaded assembly, as in [0032].  Control of the catheter with the handle effects a forces on the spring, as in [0057], as the filament is controlled to both bend and return to a linear position.  It would have been obvious to further incorporate the locking spring mechanism in order to provide articulating control by mechanical controls on the handle of the medical device, as impliedly conveyed in the cited passage.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gregorich ‘880 discloses an adjustable stiffness catheter which is controlled by a set of filaments and Melsheimer ‘729 discloses a catheter having a selectively variable degree of flexibility.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793

	








    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While a controller is original to the specification at [0024], it is not specifically a stiffness controller, nor is there anything to suggest that it would suffice as such. Rather, this controller operates the ultrasound image scanning assembly 110.
        2 The “stiffness controller” of claim 4 is interpreted as a non-verbatim recitation of the original “stiffness modulator” 206 as the language is not directly used in the original disclosure.
        3 The movable member of claims 8-10 is interpreted as a non-verbatim recitation of the original “biasing member” 230 as the language is not directly used in the original disclosure.
        4 The sensing element does not invoke 35 U.S.C. 112(f) where modified by structure in the form of an IVUS transducer.
        5 Paragraphs as numbered in applicant’s pre-grant publication, US 2019/0060613.